 

Case 1:19-Cv-10432 Document 1 Filed 03/08/19 Page 1 of 40

JS 44 (Rev. 06!|7)

'I`he .IS 44 civil cover sheet and the information contained herein neither
provided b

lace nor sup{:ement the Hlin
|ocal_ rules ofcoun. Tlxis fonn, approved by the .ludicial Con erence of the
purpose o initiating the civil docket sheet. (SEE INS‘H?UCHONS ON NEXT PAGE OF THIS FORM,I

CIVIL COVER SHEET

niled States in

and service of pleadin or other papers as r `red by law, exc las
eptember 1974, is requgisred for the use of the:eigill sp

erk ofCourl for the

 

l. (a) PLAINTIFFS

African Communities Together; UndocuB|ack Network; David Kroma;
Momo|u Bongay; Othe||o Dennis; Vatta Kiazolu; Christina Wilson;

lam winn

(b) County of Residence ofFixst Listed Plainlifl`
(EXC'EPTIN U.S. PL¢.INTTFF C¢(S.ES)

Orgii Nit“‘iiil@§\@_@'ig 131’ MM§!MM€WMHM Street Sth Floor

Boston MA 02110 (617)-988-0608

DEFENDANTS

 

County of Residence of First Listed Defendant

NGTE: lN LAND CONDEMNAT|ON CA
THE TRACT OF LAND [NVOLVE
Attomeys {?fKnown)

Dona|d J. Trump; Kirstjen Nie|sen; Dept of Home|and Security

Washington D.C.

(!N U.S. PLA.|'NTIFF CASES ONLIO

SES, USE THE LOCATION OF

 

". BASIS oF JURISDICT[oN (Plac¢an "X"l'n OneBax only)

C| l U.S. Govenunent

PlaintiH`

Cl 3 Federal Questioo
(U.S. Govemment Not a Par¢yj

di U.S. Govemmen|
Del`eudanl

Cl 4 Diversiiy
(Tndc'cnle Ci'tizen.s'h:jp oanrri¢s in llem IH)

 

IlI. CITIZENSH[P OF PRINC|PAL PARTIES

(PIac¢ an "X' in Dne .Boxfor Pl‘ar'nn_`§"

(Far Di'versl'ry Case.t Only) and One 301 for Defendanr)
PTF DEF PTF DEF
Citizen ofThu Sml.e Cl 1 0 1 locol'pomed or Plincipa] Place CI 4 Cl 4
of Businesu In This Stale
Citizen ofAnotl!er S!ace Cl 2 0 2 [ncorpoml.ed and Principd Place C`l 5 D 5
of Bus'mesa 1n Anol.her State
Ciuzen or Subjecl of a Cl 3 Cl 3 I-`oreign Netion D 6 Cl 6
Foreigg Coun\ry

 

 

 

1v. NATURE oF sUIT mm an -x- m one m o,.M
m M_

 

E| 625 Drug Re|ated Semu'e

omeperty 21 USC 881
Cl 690 Olher

______

 

Cl 422 Appul 28 USC 158
CI 423 Wilhdrawa]
23 USC 15'1l

U 820 Copyriglns

Cl 830 Fatent

Cl 835 Pamn-Abbtevieled
New Drug Appliclticn

El 840Tndemark

 

El 1101nsuumce l*ERSONAL INJURY PERSONAL INJURY

Cl 120 Manne Cl 310 Airplane D 365 Pel'sonal Injury -

C| 130 Miller Acl C| 315 Airp]en¢ Producl Product Liabi|ity

EJ 140 Negotiable Insln\ment Liahili!y Cl 367 Henllh Coef

U 150 Reeovery of Gverpaymem D 320 Assaull, Libel &. Pharmaoeutical
&. Enfomemem of ludgment Slmder Personal luju.ry

CJ 151 Mediol:e Acl Cl 530 Fede'rn.l Employels' Pmduci Liahility

C| 152 Recovcry of Defaulted Linbilily E| 368 Asbescos Pe:sonal
Srudent beam CI 340 Marine Injury Produci
(F,xcludes Vetera.ns) EI 345 Mnrine Produci Liebib`ty

D 153 Reoovery of Overpayment Liability FERSDNAL PROPERTY
of Vetemn‘s Benefns El 350 Motor Vehicle Cl 370 Other Fr\ud

Cl 160 S\ockholders’ Suits

 

U l710 FairI.aborSlandards

 

 

 

 

E| 861 HlA (139511]

 

C|ick here fcc Nal'ure of Suit Code Descri tions.
Wm

Cl 375 Fa|se Claims Act

El 376 Quj Tum (31 USC
3729(a])

D 400 Slace Reepporl:ionmem

Cl 410 Anlilru.sl

Cl 430 Banks md Bn.nking

Cl 450 Commerce

Cl 460 Depom\ion

Cl 470 Rackcteer lnfluenccd and
Con'upt Ongnnizmions

Cl 480 Consumer Credit

El 490 Cab|efSat'l'V

 

 

 

El 355 Mocor Vehicle Cl 371 Truth in Lending Acl |J 862 Bla.ck L\mg (923) CI 850 Set:uxitie\:¢'€¢.'¢onwoditiedl
Cl 190 OtherConma.ct Pmduct Liebillry CI 380 Other Person.a.l Cl 720 labormegement Cl 363 DIWC/DIWW (405(5)} Exchange
E.l 195 Conlmel Pmduct Liahilily C`| 360 Other Pe\'sonnl Pmperty Da.magc Re|anons Cl 864 SSID Tille XV| CI 890 Other Slarulory Aclions
cl 196 Fran¢his¢ injury 0 335 Pmp¢¢qnmag¢ cl 740 nailway Labomcc Cl sss RSI (405(¢)) n 891 Agnculmml ms
0 362 Pmnnal lnjury - Ptodw:l Lin.bility |:l 751 Famiiy and Med.ical Cl 893 Envimnmenm] Mmel:
Medical MalM`ee Leeve Act 0 895 Freedom of lnfcn‘nation
_£WLQE§_ cl 190 omar labor Liu'gan‘un Acr
Cl 210 Land Condemnalion K‘MO Othcr Civil R.ights Rabm Corpm: U 791 Employee Relilemenl C`I 870 Ta.xee (U.S Plnintiff Cl 896 Arbiu~acion
Cl 220 Foreclosule CI 441 Vo!ing CI 463 Alien Deu\inee income Somrily Acl or Defendmt) C| 899 Adm.inismtive Procedune
D 230 Renl Lease & Eje¢:im=nt Cl 442 Employmem 0 510 Mou'ons to Vacace CI 871 ]IRS_Third Party Acl.»‘Review or Appeal of
Cl 240 Tom to land Cl 443 Housingl Scnlence 26 USC 7609 Agency Docision
Cl 245 Torl Product Lilbili!y Accommodations Cl 530 Ge'nen\l C`l 950 Constimliona]i!y of
D 290 A1101her Real Pmp¢l'ty El 445 Am¢r. w¢'Disabilities - Cl 535 Deeth Pemlly lMMIGRA'l'lON Smhe Statutes
Employment Other: CI 462 Naturalizauon Applicatlon
D 446 A.mer. waisabilitie! - D 540 Ma.odamua & Olher Cl 465 Other Immigntion
Other C| 550 Civil Rights Actions
Cl 448 Educalion D 555 Pl'ison Condition
U 560 Civil Deln`lnee -
Ccndin'ons of
Continement
V. ORIG[N (Pcm an "x" in one 301 only
Kl Origioal |J 2 Removed from Cl 3 Remanded fi'om 13 4 Reinstaled or Cl 5 Tmmf¢n-ed fmm D 6 Multidistrict Cl 8 Multidist.ricl
Proceeding Smtc Court Appellate Court Reopcned An°t_h¢r Distri¢t thigafion - Litigation -
(specg‘ly) Tmnsf`er Direct File
Cil¢ the U.S. Civil Slatute under Which you arc filing {Do not d¢ejnrisd¢'dondm!¢s unless divers!!y)l
_4.23.!.§.&0_0§§?1933
V[' CAUSE OF ACTION Briefdmcription of cause:

 

vll. REQUESTED IN CI cl-iEcK lF TI-us ls A cmss Acl'loN

DEMAND $

Suit against Fedea| Govemment for Due Process and Equa| Protection Vio|al|ons

CHECK Y'ES only if demanded in complaint:

 

 

 

COMPLAINT: UNDER RULE 23, F,R.cv.P. .rURY DEMAND: cl Ye¢ XN¢>
VIII. RELATED CASE(S)
lF ANY (S" WM"-°'“)" JLmGF. DocKET NUMBER
DATE slGNATUR.E OF AT[ORN'.EY OF RECORD
031'08/2019 01’6|"| Nim|"li 7 i_
FOR oFFICE USE oNLY .
R.ECEIFT # A.MOUNT APFLY]'NG lFP J'LFDGE MAG. mDGE

 

Case 1:19-Cv-10432 Document 1 Filed 03/08/19 Page 2 of 40

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

AFRICAN COMMUNITIES
TOGETHER, a membership
organization; UNDOCUBLACK
NETWORK, a membership
organization; DAVID KROMA;
MOMOLU BONGAY; OTHELLO
A.S.C. DENNIS; YATTA KIAZOLU; )
CHRISTINA WILSON; JERRYDEAN )
SlMPSON; C.B., AL. K., D.D., D.K., )
AI. K., AD. K. by and through their
father and next friend DAVID KROMA;
O.D., and A.D., by and through their
father and next friend OTHELLO

A.S.C. DENNIS; O.S. by and through

his mother and next friend

JERRYDEAN S[MPSON,

\./\_/\_/\./\_/`-¢\/

Plaintiffs,

Civil Action No.
v.

of the United States in

his official capacity;

UNITED STATES DEPARTMENT OF
I-IOMELAND SECURITY;
KIRS'I`JEN NIELSEN,

Secretary

of the Department of

Homeland Security in her

official capacity,

COMPLAINT

)
)
)
)
)
)
)
)
)
)
§
DONALD J. TRUMP, President )
)
)
)
)
)
)
)
)
)
)
Defendants. )
1

 

 

 

Case 1:19-Cv-10432 Document 1 Filed 03/08/19 Page 3 of 40

INTRODUCTION

1. Plaintiffs bring this action to challenge the Trump Administration’s imminent
termination of Deferred Enforced Departure (DED) for thousands of Liberians lawfully
residing, working, and raising U.S. citizen children in the United States, many for nearly three
decades. DED is a life-saving humanitarian program providing immigration relief and
protection to foreign nationals whose countries of origin have experienced armed contiict, civil
unrest, natural disasters, or public health crises. Liberian nationals were first granted DED in
1999, but the Trump administration Will abruptly terminate it on March 31, 2019. This
termination is not based on an objective or reasoned assessment of current conditions in Liberia.
Rather, it is part of an overarching immigration agenda by the Trump Administration to forcibly
remove non-white, non-European immigrant families from the United States. Evidence of this
discriminatory agenda is abundant. See, e.g., Ramos v. Nielsen, Order Granting Plaintiffs’
Motion For Preliminary Injunction, 18-CV-1554 (N.D. Cal. 2018) at 27-37 (cataloguing
“evidence that President Trump harbors an animus against non-white, non-European aliens”).
Accordingly, Plaintiffs respectfully ask this Court to grant declaratory relief making clear that
the termination of DED for Liberia is unconstitutional. Additionally, Plaintiffs respectfully
request injunctive relief preventing the Trump Administration from arbitrarily separating
Liberian parents from their U.S. citizen children, and improperly removing families who have
lawfully lived, worked, and raised children in the United States for nearly three decades.

2. Plaintiffs African Communities Together (AC"I) and the UndocuBlack Network
(UndocuBlack) are membership-based non-profit organizations that serve Liberian families
living across the United States. Plaintiffs David Kroma, Momolu Bongay, Othello A.S.C.

Dennis, Yatta Kiazolu, Christina Wilson, and Jerrydean Simpson are DED beneficiaries from

 

 

Case 1:19-Cv-10432 Document 1 Filed 03/08/19 Page 4 of 40

Liberia who have resided in the United States for decades. Plaintiffs C.B, AL. K, D.D, D.K, AI.
K, AD. K, O.D., A.D., and O.S are U.S citizen children of DED beneficiaries who will be
separated from their parent if the termination is allowed to go into effect.

3. Liberia, one of the first African republics, has a long and complex relationship
with the United States that stems from our legacy of enslavement and efforts to colonize Africa.
Through the American Colonization Society, a Congressionally-funded organization, thousands
of freed slaves were sent to Aii'ica in the 18005 prior to the Civil War to “rid” the United States
of “a useless and pemicious, if not dangerous portion of its population.”l Many of those forced
to Africa eventually established settlements in What would become Liberia.

4. Since the 19803, Liberia has experienced a series of internal armed conflicts and
the largest outbreak of the Ebola virus in history, which has killed, displaced, or banned
thousands of Liberians. Knowing that the conditions in Liberia were unsafe, for almost thirty
years the U.S. government has repeatedly granted life-saving immigration protection and relief
- including parole and DED - for Liberian immigrants living in the United States.

5 . DED is a status conferred by the President which ensures that beneficiaries are
not subject to immigration detention and removal. DED permits Liberian nationals to legally
reside and work in the United States instead of returning to unsafe conditions in a country

overwhelmed by armed conflict and the Eboia epidemic. There are approximately over 60,000

 

' James Ciment, American in Aj'i'ica, Slate (Sept. 23, 2014), https:f."slate.com/news-and-politics/ZOl4."09febola-in-
1iberia-america-owes-the-west-ali'ican-nation-founded-by-free-blacks-a-special-debt.html.

3

 

 

Case 1:19-Cv-10432 Document 1 Filed 03/08/19 Page 5 of 40

Liberians in the United States.23 DED currently protects an estimated 4,000 Liberians.4

6. With life-saving DED protection, Liberians have thrived in the United States and
are contributing members of society. They are economically productive, paying taxes, and
giving back to their communities They are important figures in local economies and contribute
to vital industries such as healthcare and social services. They have purchased homes and
enrolled their children in local schools.

7. Liberian DED holders have established strong ties to the United States. Ali:er
residing in the United States for nearly three decades, they have created families here. Many
DED holders are raising U.S. citizen children who have lived in the United States for their
entire lives.5

8. The Trump Administration’s purported justification for ending the DED program
is that “conditions in Liberia have improvcd.”6 However, conditions in Liberia have not
improved; to the contrary, they remain dire. The weak Liberian economy is still recovering from
armed conflicts as well as the devastation of resources caused by the outbreak of the Ebola

epidemic."' This confluence of factors strongly suggests that Liberia is unable to manage the safe

return of thousands of its nationals.

 

2 U.S. Census Bureau, 2011-2015 American Community Survey 5-Year Estimates,
https:.ir'facttinder.census.gov/bkmk/tableil .OleanCS/l 5 SPT/BO 1003 n`popgroup~308.

3 U.S. Census Bureau, 2011-2015 American Community Survey 5-Year Estimates,
https:f.-'factfinder.census.govffaces/tableservices/j sf)'pagesfproductview.xhtml?pid=ACS 15 _SPT_BOSOO l &prodTyp
e_table.

" Marie Solis, Trump Leaves 4,000 Liberians ar Risk of Deporran`on with End ro Immr`gran`on Program, Newsweek
(Mar. 27, 2018), https:waw.newsweek.com/more-4000-liberian-immigrants-risk-deportation-soon-unless-trump-
renews-ded-861744.

5 Presidential Memorandum for the Secretaiy of State and the Secretary of Homeland Security, White House (Mar.
27, 2018), https:."fwww.whitehouse.gov."presidential-actionsfpresidential-memorandum-secretary-state-secretary-
homeland-security.i

5 Id

7 Center for Disease Control and Prevention, Ebola Epr'demr'c _ Liberia. March-October 2014,

Morbidity and Mortality Weekly Report (Nov. 14, 2014),

https:."-“www.cdc.govr"mniwrr'previewfmmwrhtmi/mm63el l l4a4.htm (noting that the Ebola epidemic started in
March 2014).

 

Case 1:19-Cv-10432 Document 1 Filed 03/08/19 Page 6 of 40

9. The Trump Administration’s stated justification for ending DED protection for
Liberians is a proxy for racial and national origin discrimination It is a pretext for the
discriminatory immigration agenda advanced by the Trump Administration. During both his
campaign and tenure in office, Defendant Trump has made overt statements and taken concrete
actions demonstrating animus against immigrants of color. The Trump Admirlistration has
adopted deleterious immigration policies directly targeting immigrants of color. The push to
cancel Deferred Action for Childhood Arrivals (DACA) and Temporary Protected Status (TPS);
the forced separation of migrant children from their parents at the border; and the unlawful
detention of migrant children have all specifically and systemically targeted immigrants of
color. These drastic policy measures are a direct result of Defendant Trump’s blatant
discrimination against immigrants of color.

10. Defendant Trump has called countries on the African continent “shithole
countries,”8 and questioned why the United States has immigrants from those countries instead
of immigrants Bom predominantly white countries such as Norway.9

ll. Defendant Trump has ridiculed and mocked African people for purportedly living

in “huts ”‘°

12. Defendant Trump has stoked racial hostility and unreasonable fear about Black

 

s lose Dawsey, Trump Derides Proiections for Immigrams .F`rom ‘Shi'thole ’ Coumrl'e.r, Washington Post (Jan. 12,
2018), https://www.washingtonpost.com/po1itics/trump-attacks-protections-for-immigrants-from-shithole-countries-
in»oval-oflice-meeting/ZOl 8101!1 llbfc0725c-f7 1 l-1 le7-91'af-3 lac729add94_story.html?utm_term -.5b7a6bea2459
("W`hy are we having all these people from shithole countries come here?" Trump said.. .”).

9 Id. (“’I`rump then suggested that the lUnited Statcs should instead bring more people from countries such as
Norway...”).

1° Michael Shear & Ju|ie Hirschfeld Davis, S!oking Fears. Trump Dejied Bureaucracy to Advance Immr'gration

Agenda, New York Times (Dec. 23, 2017), https:."r"www.nytimes.com/ZO17.f12."23ius/politics/trump-
immigration.html?module=inline.

 

Case 1:19-Cv-10432 Document 1 Filed 03/08/19 Page 7 of 40

people in Africa by spreading false claims of “attacks on white farmers in South Aii'ica.” ll

13. While referring to Africa, Defendant Trump has described activities in “Narnbia,”
a country that does not exist.lz

14. Defendant Trump’s order terminating DED for Liberia, if allowed to go into
effect, will cause irreparable harm to Liberian DED holders and their U.S. citizen children,
Implementing Defendant Trump’s order will force Liberians and their U.S. citizen children to
uproot the lives they have created in the United States. Their U.S. citizen children also face an
untenable decision: stay in the United States and be separated from their Liberian parents or
move to an unsafe country. This Hobson’s choice is made even harsher because Liberian law
forbids dual citizenship. U.S. citizen children of DED beneficiaries, if forced to relocate to
Liberia, will need to renounce their U.S. citizenship to legally work and to enjoy the rights
conferred on Liberian citizens. For these U.S. citizen children, the Trump Administration has
set up an impossible and unconstitutional choice: lose your parents or lose your citizenship.
Under the U.S. Constitution, they are entitled to have both.

15. Defendant Trump’s imminent termination of DED violates the rights of Liberian
DED holders and their U.S. citizen children under the U.S. Constitution, This denial of
constitutional rights shamefully emulates the dark period of American-Liberian history when
the U.S. federal government sought to rid the United States of people it found undesirable and
threatening based on their race and identity. Now, hundreds of years later, Plaintiffs find

themselves in an identical position: targeted for immigration detention and removal on the basis

 

'L Kil'non de Greef & Palko Karasz, Trump Cites Fa!se Clar‘ms of Widespread Ai!acks on Whi'te Farmers in South
Aji'ica, New York Times (Aug. 23, 2018), https:.-'."www.nytimes.com/ZOl8108123.-'world/africaftrump-south-aii'ica-
white-farmers.html.

12 Where is ‘Nambi'a '? President Trump 'lnvems 'Afrr'can Country, BBC (Sept. 21, 2017),
https:.t`."www.bbc.com/news/world-africa-41345577.

 

Case 1:19-Cv-10432 Document 1 Filed 03/08/19 Page 8 of 40

of their race, ethnicity, and national origin. Accordingly, Plaintiffs respectfully ask this Court to
preserve the status quo; to rule that Defendant Trump’s discriminatory DED cancellation order

violates the Due Process and Equal Protection guarantees of the U.S. Constitution; and to enjoin

the termination of this life-saving humanitarian program.

PARTIES
A. Plaintiffs

16. Plaintifi`African Communities Together (ACT) is a membership-based non-profit
organization created and operated by African immigrants. The organization provides services to
African immigrants throughout the United States, including Massachusetts. Created in 2012,
ACT has approximately 3,000 members, a national network, and organizational chapters.
ACT’s membership includes Liberian DED beneficiaries, their families, and their U.S. citizen
children.

17. Each year, ACT assists hundreds of African immigrants through free immigration,
legal, and employment services. ACT organizes monthly leadership trainings for Afi'ican
immigrants empowering them to become leaders on civil rights issues. ACT also mobilizes
immigrant communities to engage on issues affecting African immigrants. ACT’s members
have opportunities to interface with civic and political leaders.

18. Defendant Trump’s DED cancellation order has directly harmed ACT and its
membership. Liberian DED holders affiliated with ACT will be uprooted from their
communities and forced to abandon their homes as soon as DED is term inated. They will be
imminently subjected to the harms and indignities inherent in immigration detention and
removal. This prospect has generated tremendous uncertainty and fcar. This is deeply
traumatizing for Liberian DED holders and their families, including their U.S. citizen children.

7

 

Case 1:19-Cv-10432 Document 1 Filed 03/08/19 Page 9 of 40

19. ACT has diverted and continues to divert staff and resources to address the
deleterious effect ofthe DED cancellation order.

20. ACT has diverted and continues to divert staff and resources to respond to
inquiries concerning DED termination from affected Liberians and from community groups,
associations, churches, and service providers in Liberian communities

21. ACT has diverted and continues to divert staff and resources for public education
and outreach concerning the significance of DED cancellation, including coordination of
nationwide conference calls to connect with and provide updates to the affected Liberian
community.

22. ACT has diverted and continues to divert staff and resources for policy analysis
and advocacy to raise awareness of the hardships imposed on Liberians by the abrupt DED
cancellation order. ACT staff has travelled to Washington, D.C. to encourage legislators to
protect Liberians through DED. In February, ACT mobilized Liberian DED holders to
participate in a public march in Washington, D.C. and to meet with members of Congress.

23. ACT has diverted and continues to divert staff and resources for local advocacy
and engagement on DED issues, including policy advocacy with the New York City Mayor’s
Offrce of Immigrant Affairs and the Philadclphia Immigrant Affairs Unit concerning the
adverse impact of the DED cancellation order.

24. Plaintiff` UndocuBlack Network (“UndocuBlack”) is a membership-based non-
profit organization dedicated to serving Black immigrants. Created in 2016, UndocuBlack
serves thousands of immigrants through organizational chapters and a national network across
approximately thirty states, including Massachusetts. UndocuBlack’s membership includes

Liberian DED holders, their families, and their U.S. citizen children.

 

Case 1:19-Cv-10432 Document 1 Filed 03/08/19 Page 10 of 40

25. UndocuBlack advocates on behalf of currently and formerly undocumented Black
immigrants; facilitates a community for its members; and provides its members access to
resources including information and materials concerning legal issucs, mental wellness, health
services, housing, and education opportunities

26. Defendant Trump’s DED cancellation order has directly banned UndocuBlack
and its membership. The organization’s Liberian members have been living in fear and
uncertainty They are scared about the cancellation of DED.

27. DED members are concerned about the wellbeing and care of their children if
they are detained and deported to Liberia. DED members have also expressed concerns to
UndocuBlack staff about their mortgages bank accounts, and pensions UndocuBlack has
diverted and continues to divert resources and staff time to address these concerns conducting
trainings and disseminating resources to DED holders

28. With the imminent termination of DED, UndocuBlack’s members are
increasingly wary of engaging with the organization and accessing services Ifthe termination
of DED goes into effect, UndocuBlack will lose the participation of members who have been
developed and trained - using significant organizational resources - for advocacy projects and
community engagements

29. UndocuBlack has diverted and continues to divert resources and staff time to
accompany DED holders to immigration appointments and providing mental health support to
those traumatized by the prospect of being torn apart from their families and forcibly returned to
unsafe conditions in Liberia.

30. UndocuBlack has diverted and continues to divert resources and staff time for

policy advocacy related to DED cancellation, including Congressional briefings, programmatic

 

Case 1:19-Cv-10432 Document 1 Filed 03/08/19 Page 11 of 40

activities in Washington, D.C., and training Liberian DED holders for lobby visits

31. Plaintiff David Kroma is a Liberian immigrant who has lawfully resided in the
United States for the last twenty (20) years He is a healthcare worker residing in Worcester,
Massachusetts, where he owns his home. He is currently living in the United States as a DED
holder.

32. Mr. Kroma has been working at the Worcester Recovery Center and Hospital
since 2001. Over the years, he has been promoted. I-Ie works with patients who have mental and
physical disabilities Mr. Kroma also volunteers in the community.

33. During his two decades in the United States, Mr. Kroma has started a family. His
six U.S. citizen children range in age from four to fifteen.

34. All of Mr. Kroma’s children were born in Massachusetts.

35. All of Mr. Kroma’s school age children attend public schools in Worcester,
Massachusetts.

36. None of Mr. Kroma’s children have ever been to Liberia.

37. Plaintiff C. B., a minor son of Mr. Kroma, is 15 years-old. He plays basketball at
school. He depends on his father for financial and emotional support. The imminent termination
of the DED program has caused him anxiety and fear.

38. Plaintiff AL. K., a minor daughter of Mr. Kroma, is ll years-old. She is a shy
student, but she loves school and enjoys singing with her friends She depends on her father for
financial and emotional support. The imminent termination of the DED program has caused her
anxiety and fear.

39. PlaintiffD. D., a minor son of Mr. Kroma, is 10 years-old. He plays basketball,

and he loves to ride his bike around his neighborhood. He depends on his father for financial

ill

 

Case 1:19-Cv-10432 Document 1 Filed 03/08/19 Page 12 of 40

and emotional support. The imminent termination of the DED program has caused him anxiety
and fear.

40. Plaintiff D. K., a minor daughter of Mr. Kroma, is 7 years-old. She loves singing
and dancing, and wants to grow up to be a professional dancer. She depends on her father for
financial and emotional support. The imminent termination of the DED program has caused her
anxiety and fear.

41. Plaintiff Al. K., a minor son of Mr. Kroma, is four years-old. He is the twin
brother ofPlaintiff AD. K., a minor son of Mr. Kroma. The twins will start kindergarten next
year. r[liey love soccer and enjoy playing with monster trucks They both depend on their father
for financial and emotional support. The imminent termination of the DED program has caused
them anxiety and fear.

42. PlaintiffMomolo Bongay is a Liberian immigrant who has resided in the United
States for eighteen (18) years Through his work, Mr. Bongay assists patients providing much
needed healthcare. He resides in Worcester, Massachusetts, and he is a DED holder.

43. Mr. Bongay is a new husband, having recently married.

44. Mr. Bongay fled to the United States seeking safety after his sister was killed
during an armed conflict in Liberia. Over the past three years, Mr. Bongay has lost relatives to
the Ebola epidemic in Liberia.

45. If DED is tenninated, Mr. Bongay will be forced to forfeit his job, leave his
home, and be separated from his new wife.

46. Plaintiff Othello A.S.C Dennis is a Liberian immigrant who has resided in the
United States for the last twenty (20) years He is a social worker living in Worcester. He is

currently in the United States as a DED holder.

11

 

Case 1:19-cv-10432 Document 1 Filed 03/08/19 Page 13 of 40

47. During his two decades in the United States, Mr. Dennis has started a family He
has two 9 year-old sons born in Massachusetts.

48. Both of Mr. Dennis’s children attend public schools in Worcester, Massachusetts.

49. None of Mr. Dennis’s children have ever been to Liberia.

50. After beginning his career in manufacturing, Mr. Dennis transitioned to social
work in 2005. He most recently worked as a social worker through Catholic Charities in
Worcester, Massachusetts. As a social worker, Mr. Dennis helps people in the community,
including those struggling with homelessness or addiction. Mr. Dennis actively volunteers with
Angel’s Net Foundation, where he helps young students achieve success in school.

51. Mr. Dennis has a number of medical conditions for which he receives specialized
medical care and treatment in Worcester, Massachusetts. He reasonably fears that if forced to
return to Liberia, he would be unable to access the life-saving treatment he requires.

52. Plaintiff A. D., a son of Mr. Dennis, is nine years-old. He has never been to
Liberia. He depends on his father for financial and emotional support. The imminent
termination of the DED program has caused him anxiety and fear.

53. Plaintiff 0. D., a son of Mr. Dennis, is nine years-old. He has never been to
Liberia. I-Ie depends on his father for financial and emotional support. The imminent
termination of the DED program has caused him anxiety and fear.

54. Plaintiff Yatta Kiazolu is a Liberian immigrant who has lawfully resided in the
United States since she was six (6) years old. She has been in the United States for twenty-two
(22) years. She is a PhD student in history at the University of Califomia, Los Angeles
(UCLA), and resides in Los Angeles, California. Ms. Kiazolu is a DED holder.

55. Ms. Kiazolu was born to Liberian parents in Botswana. Her parents move back to

12

 

Case 1:19-cv-10432 Document 1 Filed 03/08/19 Page 14 of 40

Liberia during the height of the civil war, but they sent Ms. Kiazolu to the United States for her
safety. She grew up in Delaware, where she attended public schools. The last time she was in
Liberia, she was four years-old.

56. In 2013, Ms. Kiazolu started the PhD program in the Departrnent of History at
UCLA. Her dissertation will focus on the African diaspora during the 20th century in the United
States. Ms. Kiazolu tutored at the Social Justice Leaming Institute, and has taught history
courses as an adjunct professor at Califomia State University, Long Beach and Delaware State
University.

57. Ms. Kiazolu has experienced great stress and anxiety because of the cancellation
of the DED program. If forced to leave the United States, she would be uprooting her life ti'om
the only country she knows.

58. Plaintiff Christina Wilson is a Liberian national who has lawfully resided in the
United States for seventeen (17) years. Ms. Wilson resides in Minnesota. She is a DED holder.

59. Ms. Wilson attended a nursing assistant school. She has been employed as a
nursing assistant for sixteen years at the St. Therese Nursing Home in Minnesota, where she
takes care of elderly patients. Ms. Wilson is passionate about taking care of America’s aging
population.

60. Ms. Wilson is active in her community. She participates in community meetings
and activities. She also reads the holy scripture at her church.

6l. The cancellation of the DED program would irreparably harm and devastate Ms.
Wilson, a survivor of war terror. The prospect of returning to Liberia strikes terror deep in her
heart. Ms. Wilson fled Liberia during the civil war. One of her brothers was jailed for his human

rights activities which were critical of former Liberian warlord and president Charles Taylor. ln

13

 

Case 1:19-cv-10432 Document 1 Filed 03/08/19 Page 15 of 40

Liberia, another one of her brothers was disappeared, one of her nieces was shot, and her mother
was attacked. Ms. Wilson lost all of her possessions when her home was burned to the ground
by arsonists. Her personal and family experiences demonstrate that conditions in Liberia are
unstable and unsafe. She has also heard accounts of people in Liberia being targeted, attacked,
and killed because they used to live in the United States.

62. Ms. Wilson is a diabetic who requires medical care and treatment, and she will be
unable to access adequate healthcare in Liberia.

63. Ms. Wilson has trouble sleeping because she is afraid and unsure about her future
and wellbeing.

64. PlaintiffJerrydean Simpson is a Liberian immigrant who has resided in the United
States for twenty (20) years. She is a senior member service sales representative at Navy
Federal Credit Union in Maryland. While working full time, she is also studying Business
Administration at University of Maryland, University College. She resides in Clarksburg,
Maryland, where she owns her home. Ms. Simpson is a DED holder.

65. Ms. Simpson was born in Monrovia, Liberia. During the violent civil war, her
family was at risk because her father served in the military under the administration overthrown
by Liberian warlord and president Charles Taylor. In 1998, she was visiting relatives in the
United States when there was an armed uprising in Liberia that prevented her from safely
returning to her home. She remained in the United States.

66. Ms. Simpson is experiencing stress and anxiety because of the cancellation of the
DED program. She is concerned about unsafe conditions in Liberia.

67. Plaintiff O.S., a son of Ms. Simpson, is twelve years old and a U.S. citizen. He

has a nineteen year old sister, also a child of Ms. Simpson and also a U.S. citizen. Neither of

14

 

Case 1:19-cv-10432 Document 1 Filed 03/08/19 Page 16 of 40

Ms. Simpson’s children have ever been to Liberia. Ms. Simpson is their only source of
emotional and financial support.

68. Ms. Simpson’s son and daughter are experiencing emotional distress. They have
panic attacks PlaintiffO.S. is having trouble focusing in school. He is concemed about being

separated B‘om his mother. They do not want to move to Liberia because the United States is

their home.

B. Dej@ndants

69. Defendant Donald J. Trump is currently President of the United States. He
assumed his presidency on January 20, 2017. As chief executive, President Trump oversees all
executive agencies and cabinet members, including Defendant U.S. Department of Homeland
Security (DHS) and Defendant Kirstjen Nielsen. He is sued in his official capacity.

70. Defendant DHS is a department of the Executive Branch of the United States
govemment. DHS and its component agencies, U.S. Customs and Border Protection, U.S.
Immigration and Customs Enforcement, and U.S. Citizenship and lmmigration Services, have
the authority to administer and enforce U.S. immigration laws and policies, including the
termination of DED protection for Liberians.

71. Defendant Nielsen has been Secretary of Homeland Security since December 6,
2017, and is currently DHS’s senior official. Defendant Nielsen is responsible for DHS
oversight and for implementing and enforcing immigration laws and policies. She is sued in her
official capacity.

JURISDICTION AND VENUE
72. The Court has proper jurisdiction over this matter under 28 U.S.C. § 1331.

73. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

15

 

Case 1:19-cv-10432 Document 1 Filed 03/08/19 Page 17 of 40

FACTS

74. DED is a life-saving humanitarian program providing immigration relief and
protection to foreign nationals whose countries of origin have experienced war, civil unrest,
natural disasters, or public health crises. The President is empowered to order DHS and
immigration enforcement officials to refrain from removing DED recipients from the United
States.13 Past DED designations have ranged from one year to five years, but presidents may
renew or extend the length of a DED designation. Liberian DED has been renewed by
Republican and Democrat administrations, DED beneficiaries may also be granted employment
authorizationm

75. DED involves an intensive vetting process. Liberians are ineligible for the
program if they have been convicted of any felony or more than one misdemeanor.

76. Since 1990, most DED directives followed an expired TPS designation.15 Similar
to DED, TPS is a form of humanitarian relief that prevents the removal of foreign nationals
because of armed conflict, civil unrest, or natural disasters.16

77. During previous administrations, DED was granted to immigrants from China,
countries in the Persian Gulf, E`,l Salvador, and Haiti. For each group of DED recipients, in
anticipation of the termination or after the termination of these DED programs, Congress passed
various acts creating a path for those who had resided and worked in the U.S. as DED

beneficiaries to become legal permanent residents.

 

'3 U.S. Customs and Immigration Services, Deferred Enforced Departure,
https:."."www.uscis.gov/humanitarian/temporary-protected-status/deferred-enforced-departure (last updated Mar. 30,
2018).

14 Congressional Research Service (CRS), Temporary Protected Status: Overview and Current Issues, R520844, at

3-4 (Oct. 10, 2018).

15 Id. at 4-5. Unlike the basis of authority for granting a DED order, the authority for granting TPS arises from the
lmmigration and Nationality Act of 1990, 8 U.S.C. § 1254a. The Secretary of DHS maintains the authority to make
a TPS designation after consultation with certain agencies in the U.S. govemment.

" Id. at 2.

16

 

Case 1:19-cv-10432 Document 1 Filed 03/08/19 Page 18 of 40

DED S!alusfor Liberian Nationals

78. Currently, Liberia is the only country whose citizens are subject to a DED order.
The Liberian DED program stems from the decision to grant Liberians TPS at different periods
beginning in 1991. On March 21, 1991, Attomey General Dick Thornburgh designated Liberia
as a TPS country because of “ongoing armed conflict within Liberia,” and “extraordinary and
temporary conditions in Liberia that prevent. .. nationals of Liberia from returning to Liberia in
safety.”"' This TPS designation ran until March 27, 1992.13

79. After Attomey General Thomburgh’s initial TPS designation, other Attomeys
General extended the TPS determination for Liberians until 1999.'9 On July 30, 1999, Attorney
General Janet Reno terminated TPS for Liberia with September 28, 1999 as the expiration
date.20 Attorney General Reno’s termination cited the U.S. Department of State’s
recommendation that “sufficient grounds to recommend a further extension of TPS for Liberia
do not exist,” even though “conditions in Liberia remain dif`ficult.”21

80. This termination also marked the first DED designation for Liberians. On
September 27, 1999, President Bill Clinton directed Attorney General Reno to defer enforced
departure of Liberians until September 29, 2000.22 President Clinton concluded that the fragile

conditions in Liberia provided compelling reasons to assign Liberians DED status.23

 

" Notice ofDesignation of Liberia Under Temporary Protected Status Program, 56 Fed. Reg, 12746 (Mar. 27,
1991). httns:.-`-"www.iustice.gov.-'sites/default/Eles/eoir/iegacv.fZO 1451 2101.-'&27mar91 post.pd f.

's Id.

19 U.S. Dep’t of Justice, Temporary Protected Status, https:/fwww.justice.govfeoir/temporary-protected-status#Lib
(last updated Mar. l, 2019).

2° Termination of Designation of Liberia Under Temporary Protected Status Program, 64 Fed. Reg. 41463 (July 30,
1999), https://www.justice.gov/sites/default/files/eoir/legaey/2002/09/O9/fr30jy99N.pdf.

2' ld.

22 Presidential Memorandum on Measures Regarding Certain Liberians in the United States, Sept. 28, 2000,

httDs:.-'."www.iustice.gov.-'sites.-'default/files."eoir.-'legacy-'2004!04:'22/9¢1020000.pdf.
23 Id.

17

 

Case 1:19-cv-10432 Document 1 Filed 03/08/19 Page 19 of 40

81. On September 28, 2000, President Clinton extended DED status for another year

noting:
I am concerned that a decision by our Government to deport Liberians who have
enjoyed the protection of our country for many years could cause the involuntary
repatriation of many thousands of Liberian refugees from other nations in West

Africa, This would severely burden Liberia and cause instability in Liberia and in
the region.24

82. Liberian DED has been supported by both Republican and Democrat
administrations On September 25, 2001, President George W. Bush extended DED status for
Liberians until September 29, 2002.25 ln a memorandum directing the Attomey General to defer
enforced departure, President Bush acknowledged that there continues to be compelling reasons
“. ..not to deport these Liberians at this time. ln particular, there is a significant risk that such a
decision would cause the involuntary repatriation of many thousands of Liberian refugees in
West Africa, causing instability in Liberia and the region.”26

83. On September 26, 2002, Attomey General John Ashcroft designated Liberia as a
TPS country because of ongoing armed conflict that forced approximately 75,000 people to flee
Liberia, and displaced at least 120,000 Liberians.27 In making his assessment, Attomey General
Ashcroft relied on analysis prepared by the U.S. Department of State and the Resourced
Information Center of the lmmigration and Naturalization Service (INS).28 A memorandum
from the Department of State concluded that involuntarily repatriating Liberian nationals would

pose a serious risk to their personal safety because the government and rebel forces were

 

24 Id.

25 Presidential Memorandum on Measures Regarding Certain Liberians in the

United States, Sept. 25, 2001, https://www.justice.gov/sites/default/filesfeoirf|egacy/2002/09/09/pd0loc0l.pdf.
25 Presidential Statement On House of Representatives Action on the

Defense Authorization Bill, Sept. 25, 2001,

htt s://www.`ustice. ov/sites/default-`files-"eoir.-`le ac ."2002/09/09.-' dOlocOl. df.

11 Designation of Liberia Under the Temporary Protected Status Program, 67 Fed. Reg. 61,665 (Oct. l, 2002),

ht'tpstf.-'www.gpo.gov-"fdsy$/pk_€fFR-ZOOZ-lO-O 1 .-'DdU02-24992.Ddf`.
28 Id.

 

18

 

Case 1:19-cv-10432 Document 1 Filed 03/08/19 Page 20 of 40

committing serious human rights abuses, and the country’s vital services such as food,
sanitation, shelter, and health were on the verge of collapse.?'9 INS similarly noted the grave
human rights violations, widespread displacement, and the humanitarian crisis in Liberia.:"0 This
TPS program ran from October 1, 2002 until October 1, 2003.3'

84. The DHS Secretary extended the TPS program related to the civil conflict in
Liberia until October l, 2004. On July 28, 2004, DHS Secretary Tom Ridge concluded that the
conditions that prompted the TPS designation originally assigned by Attomey General Ashcroft
no longer existed.32 But Secretary Ridge re-designated TPS based on “extraordinary and
temporary conditions in Liberia that prevent the safe return of certain nationals of Liberia,” for a
one-year period until October 1, 2005.33 DHS again extended TPS until October l, 2006.34

85. On September 6, 2006, DHS Secretary Michael Chertoff determined that TPS
designation should be terminated, and that the termination would take effect on OCtober 1,

2007. Secretary Chertoff noted that the extraordinary and temporary conditions that prevented
the safe return of Liberian nationals were no longer applicable. 35
86. However, on September 12, 2007, President Bush granted DED status to

Liberians for 18 months until March 21 , 2009.361n a memorandum to DHS, President Bush

 

29 Id.
30 Id.
" Id.

32 Termination and Re-Designation of Liberia for Temporary Protected Status, 69 Fed. Reg. 52,297 (Aug. 25, 2004),
h s:.#`.-'www.federa|re ister. ov-'docnrnents/?.O04.-`08.-`25-"£l=i-l 9448-"termination-and-re-desi nation-of`-liberia~for-
temporag;-protected-status.

33 jdl

34li".xtension of the Designation of Liberia for Temporary Protected Status, 70 Fed. Reg. 48176 (Aug. 16, 2005),
htt_'ps:.-'."www.}` ustice.gov/sites/default/filesleoir/legacy/ZOOS/OS/ l 7-"fi' l 6aug05 .pdf.

35 Termination of the Designation of Liberia for Temporary Proteeted Status; Automatic Extension of Employment
Authorization Docurnentation for Liberia TPS Beneficiaries, 71 Fed. Reg. 55,000 (Sept. 20, 2006),

htt s:."-"www.federalre ister. ov/documents/2006/09/20/06-7785/termination-of-the-desi nation-of-liberia-f`or-
tempcrarv-nrotected-status-automatic-extension-of.
36 Dep’t Homeland Security, Fact Sheet: Liberians Provided Deferred Enforced Departure (DED) (Sept. 12, 2007),
httgs:-'»'www.uscis.govfsites/default/files/tiles/pressrelease/LiberiaFS 075-iep 12.pdf; see also Automatic Extension of
Employment Authorization and Related Documentation for Liberians Provided Deferred Enforced Departure, 72

       

       

19

Case 1:19-cv-10432 Document 1 Filed 03/08/19 Page 21 of 40

ordered DED because “the political and economic situation in Liberia continues to be fragile.”37r
President Bush concluded that “Liberia is struggling to implement reconstruction and economic
stabilization programs for the population, including the thousands of fenner Liberian refugees
who have returned from the West African region and elsewhere.”33

87. On March 20, 2009, President Barack Obama extended DED for Liberians for
another year until March 31, 2010.39 ln the following years, President Obama again extended
DED for 18-24.4° In September 2014, President Obama issued another DED order for a 24-
month DED designation lasting from 0ctober l, 2014 to September 30, 2016.41

88. During this DED period, in March 2014, the first Ebola virus infection was

detected in Liberia, during the largest and longest Ebola epidemic in history.42

 

Fed. Reg. 53,596 (Sept. 19, 2007), h s:.-'."www.ti:deralre ister. ov,"documentsf2007/09.-'19.-'07-4645.-"automatic-
extension-of-employment-authorization-and-related-documentation-for-Iiberians-provided.

37 Presidential Memorandum for the Secretary of Homeland Security (Sept. 12, 2007), hgps:.".-"georgewbush-

whitehouse.archives.gov-“news-"releases/2007/09.-'20070912-10.html.
33 [d'

39 Presidential Memorandum Regarding Deferred Enforced Departure for Liberians (Mar. 23 2009),
d

 

 

departure-liberians.

‘° Filing Procedures and Automatic Extension of Employment Authorization and Related Documentation for
Liberians Provided Deferred Enforced Departure, 75 Fed. Reg. 15,715 (Mar. 30, 2010),

htt s:/fwww.f`ederalre ister. ov/documents/ZO10."03!30/2010-71 151'iilin - rocedures-and-automatic-extension-of-
employment-authorization-and-reIated-documentation-for; Presidential Memorandum- Deferred Enforced
Departure for Liberians (Mar. 19, 2010) http:f/www.tlcafrica.comeEDZOlO.cdt`.; Filing Procedures for
Employment Authorization and Automatic Extension of Existing Employment Authorization Documents for
Liberians Provided Deferred Enforced Departure, 76 Fed. Reg. 53,145 (Aug. 25, 2011),

htt s://www.federa|re ister. ov/documentsf201l-“08."25."201l-21842r`filin - rocedures-for-em lo ent-

   

 

authorization-and-automatic-extension-of-existing-emoiovment; Filing Procedures for Employment Authorization
and Automatic Extension of Existing Employment Authorization Documents for Liberians Eligible for Deferred
Enforced Departure, 76 Fed. Reg. 53,145 (Mar. 21, 2013),
httns:/fwww.federalregi_ster.aov/documents/ZGl3/03/211'2013-06519."1`1lina-erocedures-for-emolovment-
authorization-and-automatic-extension-of-existing-employment; Filing Procedures for Employment Authorization
and Automatic Extension of Existing Employment Authorization Documents for Liberians Eligible for Deferred
Enforced Departure, 79 Fed. Reg. 59,286 (Oct. 1, 2014),
httus://www.federalregister.gov/documents/ZO14."10/01)'20 14-23 507»"filing-procedures-f`or-emp lovment-
authorization-and-automatic-extension-of-existing-employment.

‘“ Filing Procedures for Employment Authorization and Automatic Extension of Existing Employment
Authorization Documents for Liberians Eligible for Deferred Enforced Departure, 79 Fed. Reg. 59,286 (Oct. ll
2014), httns://www.federalregister.gov/documents/ZO14,"101“01.-'2014-23 507."filing-urocedures-for-emplovmerlt-
authorization-and-automatic-extension-of`-existing-ernplovment.

“2 Centers for Disease Control and Prevention, Morbidity and Mortality Weekiy Report (MMWR) (Nov. 14, 2014),
htt;ps://www.cdc.gov/mmwr/'preview/mrnwrhtml/mm63el l 14a4.htm.

20

 

Case 1:19-cv-10432 Document 1 Filed 03/08/19 Page 22 of 40

89. “Ebola is a traumatic illness both in terms of symptom severity and mortality
rates. Those affected are likely to experience psychological effects due to the traumatic course
of the infection, fear of death and experience of witnessing others dying.”“3

90. The Centers for Disease Control and Prevention issued a release stating that by
November 2, 20141 “Liberia had reported the largest number of cases (6,525) and deaths (2,697)
among the three affected countries of West Africa with ongoing tr¢':tnsmission.”44

91. Due to the Ebola epidemic, on November 21, 2014, DHS Secretary Jeh Johnson
granted a new TPS designation for Liberia for a period of 18 months until May 21, 2016. 45
Secretary Johnson noted that the Ebola epidemic in Liberia remained dire, and that the health
crisis overwhelmed Liberia’s already weak healthcare system.46 Attempts to curb transmission
also threatened food shortages47

92. Secretary Johnson then extended TPS for six months from May 22, 2016 until
November 21, 2016.48 He concluded that although Liberia was free of Ebola transmission, the

country was facing recovery challenges such as rebuilding its fragile healthcare system and

securing an adequate food supply.49

 

43 World Health Organization, Psychosocial ej`ecfs of an EboIa outbreak al individuaL community and international
Ievels, https:/1"www.who.int/bulletin/volurnes/94/3-“l 5~1 585431'€11/.

44 Id.
45 Designation of Liberia for Temporary Proteeted Status, 79 Fed Reg. 69502 (Nov. 21 ,,2014)
h s:.#`.-'www.federalre ister. ov-'documentszOl¢t/l1!21"201-1-277721“desi nation-of- liberia-for- tem or - rotected-

   

48 Extension of the Designation of Liberia for Temporary Protected Status, 81 Fed. Reg. 15328 (Mar. 22, 2016).
https :/lwww. federalregister.gov/documentsz0 l6/03/22/2016-063281'extension-of-the-designation-of-liberia-for-
temporary-protected-status.

4* ld.

21

 

Case 1:19-cv-10432 Document 1 Filed 03/08/19 Page 23 of 40

93. On September 26, 2016, Secretary Johnson published his decision to terminate
TPS on May 21, 2017 because the country conditions no longer supported TPS determination.s':'
That same day, President Obama extended DED to Liberians from October 1, 2016 until March
31, 2018.51 This was the last DED order before Defendant Trump assumed the presidency.
President Trump ’s History of Racial Animus
94. Defendant Trtunp has a history of bigoted remarks and actions that make clear

that he holds racial animus against immigrants of color.

95. In 2015, Defendant Trump announced his campaign for the presidency by

describing Mexican nationals in blatantly racist terms :

When Mexico sends its people, they’re not sending their best. They’re not sending
you. They’re not sending you. They’re sending people that have lots of problems,
and they’re bringing those problems with us. They’re bringing drugs. They’re
bringing crime. They’re rapists.52

96. In another statement, Trump also declared: “What can be simpler or more

accurately stated? The Mexican Govemment is forcing their most unwanted people into the

United States. They are, in many cases, criminals, drug dealers, rapists, etc.”53

 

5° Six Month Extension of ’I`emporary Protected Status Benefits for Orderly Transition Before Termination, 81 Fed.
Reg. 66059 (Sept. 26, 2016), hmgs:/!www.federalregister.gov/documents"2016.“091'26112016-23250."six-month-
extension-of-temporary-protected-status-benefits-for-orderly-transition-bet'ore-termination.
5' Memorandum to the Sec’y of Homeland Security, from the President, Sept. 28, 2016,
htt s:1".-'obamawhitehouse.archives. ov.“the- ress-office.-'ZOE6/09-"28-" residential-memorandum-deferred-enforced-
departure-liberians; Filing Procedures for Employment Authorization and Automatic Extension of Existing
Employment Authorization Documents for Liberians Eligible for Deferred Enforced Departure, 81 Fed. Reg. 67,366
(Sept. 30, 2016), h s://www.federalre ister. ov.-"documents.fZU16/09#`30."2016-23798.-'filin - rocedures-for-
employment-anthorization-and-automatic-extension-of- existing-employment
52 Washington Post Staff, FuII Texl: Donald Trump Announces a Presidentr`al Bid, Washington Post,Jun.16,2015,
htt s:.-')'.www washin on ost.com/news.' ost- olitics/ .-'20151'.06#lolmll-text-donaid-trum -announces- a-
presidential- -bid)"?utm term- .450b6efca4b3.
53 Eugene Scott, Trump' s Hisrory anaking O_QEnsive Comments about Nonwhire Immigranrs, Washington Post,
Jan. 11, 2018, htt s:.“.“www.washin n ost.com!news.-'the-firel /20181'011'1 1.-"trum s-histo -of-controversial-
remarks-about-nonwhite-immigrants:`?utm term=.3e95di658762.

       

   

   

     

22

 

 

Case 1:19-c\/- 10432 Document 1 Filed 03/08/19 Page 24 of 40

97. Trump continued to insult and belittle immigrants of color after he began 11 is
presidency, further demonstrating his animus towards them. The New York Times reported that
in June 2017, he participated in a policy meeting regarding immigration matters.54 According to
officials interviewed by the New York 'l`imes, during the meeting, President Trump read aloud
from a document listing the number of immigrants that had received visas in 2017.55 The
president complained that more than 2,500 were from Afghanistan, which he called a “terrorist
haven.”56 He “grumbled” that the 15,000 people from I-Iaiti “all have AIDS.”57 President Trump
also read that 40,000 immigrants came from Nigeria.58 ri`wo officials who participated in the
meeting recalled that President Trump stated that once the Nigerian immigrants had seen the
United States, they would never “go back to their huts” in Afi'ica.59

98. During a speech in December 2017, President Trump criticized the Diversity Visa
Program as a “joke”.60 According to the Washington Post, the State Department awards 50,000
visas through this program each year, and most of the recipients are from African nations.61
President Trump complained of the program, saying: “They give us their worst people, put them
in a bin... they’re picking the worst of the worst, congratulations you’re going to the U.S.”62

99. Even more telling were statements made by President Trump in the months

leading to his memorandum announcing the termination of DED for Liberia. The Washington

 

54 Michael D. Shear and Julie Hirschfeld Davis, Stoking Fears, Trump Defied Bureaucracy to Advance Immigralion

Agenda, NYTimes, Dec. 23 2017, htt s:. -`/www.n times. com 2017 12'-23'-113' olitics/trum -immi ation. html? r-0
551¢1

55 Id.
57 Id.
58 Id.
59 [d
60 Id.
51 Eugene Scott, Tmmp' s Hislory of Malcmg Oj'ensive Commenrs about Nomvhire lmmigrants, Washington Post,
Jan. 11, 2018, h s:. ."_www washin ton ost com/news/the-r -of-controversial-

remarks-about-nonwhitc-immigrants/?utm term .3e95d1658762.
61 ld.

   

       

23

 

 

Case 1:19-cv-10432 Document 1 Filed 03/08/19 Page 25 of 40

Post reported that in January 2018, President Trump was at a meeting discussing immigrants
from Haiti, El Salvador, and African countries as part of a bipartisan immigration deal.63
According to participants in the meeting, Trump, while referencing Haiti, El Salvador, and
African countries said, “Why are we having all these people from shithole countries come
here?”64 He also said, “why do we need more Haitians,” and wanted Haitians removed from an

immigration deal; specifically, when discussing Haitians, President Trump said “Take them

out ))65

100. Donald Trump’s prejudicial view of predominantly Black countries as “shithole
countries” predates his presidency. On February 27, 2019, President Trump’s fenner attomey,
Michael Cohen, testified before Congress that Trump asked him if he “could name a country
run by a black person that wasn’t a ‘shithole.”’°(’ Although the exact date of this statement is
unknown, Cohen testified that this occurred “when Barack Obama was President of the United
States.”"'

101. In direct contrast to the statements he made about African and Latin American
countries, President Trump suggested that the United States bring in more immigrants from

predominantly white countries such as Norway instead of the aforementioned “shithole

 

63 Josh Dawsey, Trump deria'es protections for immigrants from ‘shirhole ’ countries, Washington Post, Jan. 12,
2018,htt s://www.washin on ost.com/ oliticsftrum -attacks- rotections-f`or-immi ants-from-shithole-countries-

in-oval-office-meetin 2018/01/11/bf`c0725c-f71l-lle7-91af-31ac729add94 sto .h|;ml?utm term-.l97963a10340.
6‘Ia'.

65 Id.

56 Mr‘chael Cahen's prepared statement 10 the House Commit!ee on 0versr'ght and Reform, Washington Post, Feb.
27, 2019, at 10-11, https://www.washingtonpost.com/michael-cohen-s-prepared-statement-to-the-house-committee-
on-oversight-and-refodechc l 93-21i)c-44bb-b218-e7dadddf545e_note.html?questionld=al 94ac05-9c53-4be2-
868d-777713d7c30e&utrn_tenn=.4al 162e75aaf.

61 mr

          
          

24

 

 

' ___“
Case 1:19-cv-10432 Document 1 Filed 03/08/19 Page 26 of 40

countries.”68 Lawmakers present in the meeting were shocked by President Trump’s
statements69

102. Seven days after these statements, the Department of Homeland Security
cancelled TPS for immigrants from Haiti, El Salvador, Nicaragua, and Sudan. A few months
later, on March 27, 2018, President Trump terminated the DED program for Liberians."'0 A
federal court has currently enjoined the TPS terminations, finding sufficient “evidence that
President Trump harbors an animus against non-white, non-European aliens” to grant a
preliminary injunction. See Ramos v. Nielsen, 18-CV-1554 (N.D. Cal. 2018).

Trump Administration Terminates DED Programfor Liberians

103. Although thousands of Liberians have resided in the United States for over twenty
years protected under TPS and DED designations made during multiple administrations,
Defendant Trump abruptly terminated the DED program. On March 27, 2018, Defendant
Trump released a presidential memorandum directing DHS to terminate DED effective on
March 31, 2019."l The president stated that he made this decision “through consultation with
appropriate executive departments and agencies and [his] advisors.”"'2 On information and
belief, these agencies and advisors included Defendant DHS and Defendant Nielsen.

104. Although Defendant Trump acknowledged that Liberia suffered economic

damage because of the Ebola epidemic, he claimed that the conditions in the country had

 

65 Julia Hirschfeld Davis et al, Trump Alarms Lawmakers with Disparaging Wordsfor Haiti and Africa, NY Times
(Jan. 11, 2018)l https://www.nytimes.com/ZOI8/01/11lus/politics/trump-shithole-countries.html

59 Id.

7° Presidential Mcmorandum for the Secretary of State and the Secretary ofHomeland Security (Mar. 27, 2018),
htt s:.-'-"www.whitehouse. ov/ residential-actions/ residential-memorandum-secreta -

        

25

 

 

Case 1:19-cv-10432 Document 1 Filed 03/08/19 Page 27 of 40

improved because Liberia “is no longer experiencing armed conflict and has made significant
progress in restoring stability and democratic govemance.”"`3

105. The President’s unsubstantiated claims are mere pretext. There is extensively
corroborated evidence that the situation in Liberia remains dire. According to Defendant
Trump’s own State Department, significant human rights abuses are prevalent throughout
Liberia. This includes “extrajudicial killings by police; police abuse, harassment, and
intimidation of detainees and others; arbitrary arrest and detention; press harassment; official
corruption; lack of accountability in cases of violence against women and children, including
rape, domestic violence, and female genital mutilation/cutting (FGM/C); criminalization of
same-sex sexual conduct; and trafficking in persons.” 74 “Impunity remained a serious problem
for individuals who committed atrocities during the civil wars, as well as for those responsible
for current and continuing crimes, despite intermittent and limited government attempts to
investigate and prosecute officials accused of current abuses, whether in the security forces or
elsewhere in the govemment. Corruption at all levels of government continued to undermine
public trust in state institutions.” 75

106. Taken together, these factors demonstrate that the conditions in Liberiajustify an
extension of DED and more significantly, that Defendant Trump’s stated justifications for
cancellation are pretextual.

107. Additionally, the Trump Administration has asserted no national security interest

for terminating the Liberian DED program, and indeed, none could exist. The beneficiaries of

 

73 Id_
74 U.S. Dep’t of State, Liberia 2017 Human Rights Report,
htt s:.-".-'www.state. ov.-`documents.-'or anization/277259. df.

  

26

 

Case 1:19-cv-10432 Document 1 Filed 03/08/19 Page 28 of 40

the program have lived in the United States for decades and are all known to and extensively
vetted by the govemment.

108. DED protects four thousand Liberians. There is no evidence that these
hardworking immigrants, who have lived and raised U.S. citizen children for decades, are
having an adverse impact on our country.

109. The conditions in Liberia demonstrate the President’s true motive for ending
DED. Defendant Trump’s long history of disparaging comments against Af`ricans indicate that a
far more ominous reason catalyzed his decision to terminate DED: the president’s
discriminatory and prejudicial attitudes towards immigrants of` color.

110. Defendant Trump’s racial animus has also influenced the agencies, advisors, and
policymakers that work under his control. Upon information and belief, Defendant Trump’s
discriminatory attitudes influenced consultations with agencies and advisors under his charge

111. The Trump Administration’s claim that conditions in Liberia have improved to
the point of justifying the termination of DED, is also a departure from the regular process used
to terminate of DED programs for other foreign nationals In every past administration that
evaluated Liberian DED a decision was made to extend the program, This includes extensions
granted, at times, when there was no active armed conflict. The Trump Administration’s
cancellation is, therefore, a sharp departure from longstanding practice.

112. The Trump Administration also departs from past practice insofar as DED was
terminated without consulting Liberian government officials. Previously, under the Clinton

Administration, the INS permitted the expiration of DED for Salvadoran nationals after

27

 

 

Case 1:19-cv-10432 Document 1 Filed 03/08/19 Page 29 of 40

consulting with both U.S. agencies and government officials from El Salvador.76 In contrast,
nothing in President Trump’s memorandum terminating DED referenced any consultation with
Liberian government officials

113. Additionally, multiple heavily-investigated articles and reports make clear that
Liberia cannot handle the immediate return of thousands of Liberian nationals due to its weak
economy and limited infrastructure. These conditions largely mirror those considered by
previous administrations when Liberians were granted TPS or DED. According to USA
Today’s GDP analysis, Liberia is the poorest country in the world.77 The return of Liberian
nationals would also harm the Liberian economy given the country’s dependence on money sent
by those living outside of the country. Most of the remittances are sent from Liberians living in
the United States.-m In 2015, Liberians in the United States sent roughly $328 million in
remittances.79 ln 2016, remittances accounted for roughly 31% of Liberia’s GDP.30

114. Even more telling is information provided by Congress and U.S. agencies that
confirm Liberia’s struggling economy and limited infi‘astructure. Shortly before Defendant
Trump announced the termination of DED in March 20181 members of Congress issued a
bipartisan letter urging that DED be extended for at least another three years.s' The letter

recognized that:

 

75 News Release, American Immigration Lawyers Association (Dec.2,1994)https://www.ai|a.org[infonet-"insuded-
for-salvadorans-expires.

77 John Harrington, From the Solomon Islands to Liberia: These are the 25 poorest countries in the world, USA
Today, Nov. 29, 2018, httns:.-'."www.usatodav.com/storv.-"monev120l 811 1529-'poorest-countries»world-
2018-'.38429473/

" GAO, Remittances to Fragile Countries, Mar 2018, at 14-15, https: //www. gao. gov. '.assets/700 '690546. pde
79 Id

so Rishi Iyengar, Migrant workers will send home $450 billion this year, CNNBustness,Jun.15,2017,

htt s: //mone ..cnn com/2017.-'061'1SInews/econom /mi rant-workers- loba|- -remirtances- index html

81 Press Release, 50+ Bt'partt'.san Members of Congress Urge Trump to Extend Deferred Enforced Departure (DED)
for Liberian.r, America’ s Voiee, Mar. 26, 2018, htt s. /-' americasvoice. or ress releases $0-bi artisan-members-
cong[ess-urge -trump-extendf.

   

   

28

 

 

Case 1:19-cv-10432 Document 1 Filed 03/08/19 Page 30 of 40

[T]here are still serious concerns about the nation’s ability to maintain peace and

deliver essential services to its population, A flood of Liberians from the United

States could overburden the country’s limited infrastructure and reverse the

advances the nation of Liberia has made. It would also stem the crucial socio-

economic investment and assistance that Liberians in our country provide through

remittances to their relatives in Liberia.32

115. On March 1, 2019, fifty members of Congress sent President Trump a letter
urging him to reinstate DED immediately to “prevent anxiety and legal uncertainty within our
Liberian-American communities.”83 The letter expressed concerns that

While few in number, an influx of Liberians from the United States could

overburden the country’s limited infrastructure and reverse the nascent advances

that the Liberian people and government have made. Deporting this population

would also prevent its members from contributing to the crucial private sector

investment and socio-economic assistance that they have long provided in the

form of remittances to their relatives in Liberia.84

116. Indeed, information provided by the Trump Administration’s own agencies cast
doubt on the President’s conclusions about the program, USA[D’s profile on the effects of the
Ebola epidemic in Guinea, Sierra Leone, and Liberia outlines how the virus “derailed lives and
livelihoods in some of the most vulnerable countries in world” and continues “to have direct,
negative impacts in all three countries.”85 These negative impacts include “a retraction in
previous development gains; severely disrupted economic and social activity; and a decline in
the delivery of essential government services.”86

1 17. The U.S. Department of` State has also reported on the adverse economic effects

of the Ebola outbreak. For example, in July 2018, the State Department acknowledged that “the

Ebola epidemic and the concurrent global downturn in prices of Liberia’s principal experts have

 

82 Id.

83 Press Re|ease, 50 Members of Congress Califor Extension ofProtected Statusfor Liberians Livt`ng in the United
States, Congressional Offices of Donald M. Payne (Mar. 1, 2019), https:n'payne.house.govlpress-release/SO-
members-congress-call-extension-protected-status-|iberians-living-united-states.

34 Id.

35 Ebola: The Recovery, USAlD, ht_tps:l-"www.usaid.gov.-'ebola (last updated May 22, 2018).
35 Id.

29

 

 

Case 1:19-cv-10432 Document 1 Filed 03/08/19 Page 31 of 40

also slowed economic growth, drained the govemment’s resources, and delayed development

projects.“a"'

118. The State Department has even cautioned U.S. travelers not to rely on the

healthcare infrastructure in Liberia:

Hospitals and medical facilities in Liberia are poorly equipped and are incapable
of providing many services. Emergency services comparable to those in the
United States or Europe are non-existent, and the blood supply is unreliable and
unsafe for transfusion. For serious medical problems, you should consider
traveling to the United States, Europe, or South Africa for treatment Within
Liberia, medicines are scarce, often beyond expiration dates, possibly counterfeit,
and generally unavailable in most areas. 88

1 19. The Central Intelligence Agency’s (CIA) Factbook for Liberia notes that the
Ebola epidemic forced the Liberian government to divert “scarce resources to combat the spread
of the virus, reducing funds available for needed public investment.”89 The CIA also recognizes
that Liberia is a low-income country that relies heavily on remittances from its diaspora.§’0

120. Apart fi'om the U.S. govemment, a World Bank report from October 2018
explained that more than half of all Liberians live in poverty and that the Liberian economy is
still “struggling to recover fully from the effects of multiple shocks in recent years; namely,
Ebola Virus Disease CEVD) outbreak, collapse of commodity prices, UNMIL withdrawal and

the perception of risk associated with the political transition." 9'

 

37 U.S. Dep’t of State, Bureau of African Affairs, U.S. Relatr'ons with Libya.' Fact Sheet, Jul. 20, 2018,
htt s:.-':'www.state. ov/r/ a/ei/b 6618.htm.

ss U.S. Dep’t of State, Bureau of Consular Affairs, Liberia Internatt'ona! Travel Informatlon,
htt s:/.-'travel.state. ov.-'content/travel/enlintemational-travelllntemational-Travel-Coun -Information-

 
     

 

Pages/Liberia. html (last updated Jan. 7, 20191

89 Central Intelligence Agency World Factbook, Economy: Liberia,h h:.-ttps' .'.www cia. gov/library lpublications/the-
world- -factbook/geos/li. htm| (last updated Feb. 17, 2019)
9° Id.

9' World Bank Group, Political and Security Update [Liberia],
:-"11/

 

 

 

Case 1:19-cv-10432 Document 1 Filed 03/08/19 Page 32 of 40

121. Additionally, the human rights situation in Liberia calls into question the ability
of Liberian DED holders to safely return to the country. As noted above, the State Department’s

most recent human rights report on Liberia details:

The most significant human rights issues included extrajudicial killings by police;
police abuse, harassment, and intimidation of detainees and others; arbitrary arrest
and detention; press harassment; official corruption; lack of accountability in
cases of violence against women and children, including rape, domestic violence,
and female genital mutilation/cutting (F GM/C); crim inalization of same-sex
sexual conduct; and trafficking in persons Impunity remained a serious problem
for individuals who committed atrocities during the civil wars, as well as for those
responsible for current and continuing crimes, despite intermittent and limited
government attempts to investigate and prosecute officials accused of current
abuses, whether in the security forces or elsewhere in the govemment. Corruption
at all levels of government continued to undermine public trust in state
institutions92

122. LGBTI individuals also face risks in the country. Liberian law prohibits sexual
activity among same-sex partners The State Department’s human rights report also shared
reports that LGBTI individuals faced “difficulty in obtaining redress for crimes committed
against them, including at police stations, because those accused of criminal acts used the
victim’s LGBTI status as a defense.”`l'3

123. Additionally, the Trump Administration failed to consider the effect of Liberian
law on the U.S. citizen children of DED holders including Plaintiffs C.B, AL. K, D.D, D.K, Ai.
K, AD. K, O.D., A.D., and O.S. These U.S. citizen children face the unconstitutional choice of

remaining in the United States while being separated from their Liberian parents or relocating to

an unsafe country.

 

92 U.S. Dep’t of State, Bureau of Democracy, Human Rights and Labor, Liberia 2017 Human nghts Repart, at l

https:.-`-"www.state.gov/documents.-'organization!277259.pdf.
93 Id. at 29,

31

 

 

Case 1:19-cv-10432 Document 1 Filed 03/08/19 Page 33 of 40

124. Liberia forbids dual citizenship.94 Any U.S. citizen child of a Liberian DED

holder must renounce his or her U.S. citizenship to enjoy the rights conferred on Liberian

citizens."”5

Harmful Ejjiécts of Defendants ’ Discrt`minatory Actt'ons

125. Defendant Trump’s pattern of discriminatory comments towards immigrants from
African countries conveys a clear, painful message: immigrants from these countries are
undesirable based on their race, ethnicity and national origin. The president does not want
immigrants of color in the United States, but he welcomes immigration from predominantly
white countries such as Norway.

126. Because of these discriminatory attitudes, Defendants Trump and DHS have made
immigration decisions that target immigrants of color and would result in their detention and
removal fi'om the United States. This includes the termination of DED for Liberians who were
granted humanitarian relief by previous administrations

127. The termination of DED has violated the constitutional rights of Liberian DED
holders and their U.S. citizen children. Additionally, the termination of DED has banned or will
imminently harm the dignity and wellbeing of Liberian DED holders and their U.S. citizen
children, including Plaintiffs

128. Liberian DED holders will be forced to leave the United States after legally
residing in the country for decades Many are home owners, economically productive taxpayers
and active in their communities They will be forced to abandon the assets they have built here

through hard work, including their property and pensions

 

94 Robtel Neajai Pailey, The Strugglesfor Liberian C'itizenship, Al Jazeera (Jan. 29, 2019),

https:.".“www.aljazeera.com/indepth/opinion/struggles-liberian-citizenship-190128050949269.html
95 ld

32

 

 

Case 1:19-cv-10432 Document 1 Filed 03/08/19 Page 34 of 40

129. Many Liberians living in the United States - including terror survivor Plaintiff
Wilson - fled Liberia because they were targeted and persecuted during the civil war. Notorious
and brutal warlords are now part of the Liberian govemment. For example, Prince Johnson, a
former rebel leader who was allied with convicted war criminal Charles Taylor and whose

threats to arrest foreigners led U.S. marines to evacuate the U.S. Embassy in Monrovia during

the civil war,96

is now a Liberian senator who has influenced the election of the past two
Liberian presidents, and has actively blocked efforts to establish a war crimes tribunal in
Liberia.mr George Boley, an ex-warlord who was deported from the United States in 2012 for
extrajudicial killings and recruitment of child soldiers, now serves in Liberia’s House of
Representatives.93 Many Liberian DED holders, particularly those whose families were active in
previous administrations, face violent retaliation if they return to Liberia.

130. The U.S. citizen children of Liberian DED holders also face extreme hardship.
They face the searing and unconstitutional decision of either being separated from their
parent(s) and remaining in the United States, or moving with their parent(s) to Liberia, a
country that is unsafe and foreign to them. None of the U.S. citizen Plaintiffs have ever been to
Liberia.

131. Furthennore, U.S. citizen children who relocate to Liberia may face legal

difficulties that could affect their ability to survive in the new country. For example, Liberian

 

96 Eric Schmitt, Man in the News; A Foe to Be Feared: Prince Yormie Johnson, Sept. ll, 1990,

htt s://www.n times.coml 1990/09.-'1 l.-'world/man-in-the-news-a-foe-to-be-feared- rince- ormie-'ohnson.html.
97 Alvin Worzi, Is Prt'nce Johnson still a klngmaker?, L[BERIAN OBSERVER, Oct. 25, 2017,
https:l/www.liberianobserver.comlnews)'is-prince-johnson-still-a-kingmakerla

95 News Release, U,S. Immigration and Customs Enforcement, Liberian human rights violator removed from US
(Mar. 29, 2012) (htt s::'twww.ice. ov.-'news/releases:'liberian-human-ri hts-violator-removed-us ;John H. T.
Stewart, George Boley sues GoL for pension benefits, LIBERIAN OBSERVER (Sept. 10, 2018),
https://www.liberianobserver.com/news/george-boley-sues-gol-for-pension-benefitsl.

  

33

 

 

Case 1:19-cv-10432 Document 1 Filed 03/08/19 Page 35 of 40

law forbids dual citizenship, meaning that any U.S. citizen child of a Liberian DED holder must
renounce his or her U.S. citizenship to enjoy the rights conferred on Liberian citizens99

132. The termination of DED will also harm local economics and industries throughout
the United States. For example, a large number of Liberians in the United States reside in
Massachusetts and Minnesota. After President Trump announced the termination of DED,
Minnesota Govemor Mark Dayton sent a letter to President Trump urging him to reconsider his
decision. Govemor Dayton described how a large number of Liberian Americans in Minnesota
work in the healthcare industry, and if they are forced to leave the country, there will be a
workforce crisis in the state’s health care industry. mo Similar outcomes are expected in
Massachusetts, where many Liberians work in the healthcare industry including Plaintiffs
Kroma and Bongay.

133. Finally, Plaintiffs would lose access to life-saving medical care and effectively be
sentenced to die of diseases and medical conditions that would be easily prevented, treated, or
even cured in the United States.

CLAIMS
COUNT l
Violation of Equal Protection - Fif'th Amendment
Against Defendant Trump by All DED-Holding Plaintiffs
134. Plaintiffs incorporate by reference all allegations stated above.
135. The Due Process Clause of the Fifth Amendment incorporates a guarantee of

equal protection and prohibits unjustified discrimination by federal actors Bollt`ng v. Sharpe,

 

99 George Weah vows to change Liberia’s citizenship laws, BBC News, Jan. 30, 2018,
h s:1`.-'www.bbc.com.-'news-"world-africa-42871741 .
'°° Minnesota Governor ’s Letter to Trump.' Rer'nstate DEDfor Liberians F ind Pathwayfor Dreamers, Fox 9, Mar.
29, 2018, h :.-".-'www.fox9.com/news-"minnesota- ovemor-liberians-ded-n'um -1ctter.

     

     

34

 

Case 1:19-cv-10432 Document 1 Filed 03/08/19 Page 36 of 40

347 U.S. 497, 498-99 (1954). Equal-protection principles under the Fourteenth Amendment
apply to federal actors under the Fifth Amendment. Weinberger v. Wz'esenfeld, 420 U.S. 636,
638 n.2 (1975).

136. Defendant Trump’s decision to terminate DED for Liberian immigrants living in
the United States violates the Fifth Amendment because it constitutes intentional discrimination
against Liberians on the basis of race, ethnicity, and/or national origin. President Trump’s
decision marked an unjustified departure from the longstanding practice of extending DED due
to destabilizing conditions in Liberia. Instead, this decision was motivated by discrimination
against immigrants of color, and Black immigrants in particular, including Liberians.
Govemment conduct violates equal protection guarantees if a discriminatory purpose was a
motivating factor. Vr'll. of Arlington Het'ghts v. Metro. Hous. Dev. Corp., 429 U.S. 252, 266
(1977).

137. A discriminatory purpose may be inferred from Defendant Trump’s departure
from the practice of previous administrations; the fact that conditions in Liberia favor extending
DED instead of terminating the program; the fact that the decision affects one race more heavily
than another; the sequence of events leading to the decision; contemporaneous statements of
decision-makers; other actions targeting immigrants of color; and the historical background of
the decision. These factors are probative of intentional discrimination. See td. at 266-68.

138. An inference of race, ethnicity, and/or national origin discrimination is supported
by Defendant Trump’s disparaging statements against immigrants of color as discussed in the

paragraphs above, His discriminatory attitudes motivated his decision to cancel DED.

35

 

Case 1:19-cv-10432 Document 1 Filed 03/08/19 Page 37 of 40

139. As a direct and proximate result of the termination of DED by Defendant Trump
and/or his agents, Plaintiffs have been or will be imminently deprived of their rights under the
Fifth Amendment to the U.S. Constitution,

COUNT 2
Violatioo of Due Process (Irrational Govemment Action) - Fifth Amendment
Against Defendant Trump by All DED-Holding Plaintiffs

140. Plaintiffs incorporate by reference all allegations as stated above.

141. The Due Process Clause of the Fifth Amendment prohibits irrational government
action. U.S. Dep’t ongrt`c. v. Moreno, 413 U.S. 528, 532-33 (1973).

142. Defendant Trump failed to carry out his duties consistent with the Due Process
requirements of the Fifth Amendment.

143. Defendant Trump’s discriminatory decision to terminate DED for Liberians
deprives Plaintiffs of` the appropriate and non-discriminatory process due to them under the law.

COUNT 3
Violation of Due Process (Right to Family Integrity)- Fifth Amendment
Against All Defendants by U.S. Citizen Children Plaintiffs

144. Plaintiffs incorporate by reference all allegations as stated above.

145. The Due Process Clause of the Fifth Amendment to the U.S. Constitution
provides that “[n]o person shall be . . . deprived of life, liberty, or property, without due process
of law.” Const. amend. V.

146. The guarantee against the deprivation of liberty without due process bars the
government from infringing on certain “fundamental” liberty interests, regardless of the

procedures involved, unless the action is “narrowly tailored to serve a compelling state

36

 

Case 1:19-cv-10432 Document 1 Filed 03/08/19 Page 38 of 40

interest.” Reno v. Flores, 507 U.S. 292, 301-02 (1993). Four such fundamental rights are
implicated here.

147. First, the Plaintiffs here who are school-aged U.S. citizens have a right to live in
the United States. To compel them to live abroad at any time, let alone in their formative years,
would deny them a core aspect of their liberty protected by the Fifth Amendment. See, e.g.,
Nguyen v. I.N.S., 533 U.S. 53, 67 (2001); Ng Fung Ho v. Wht'te, 259 U.S. 276, 284 (1922).

148. Second, for at least so long as these U.S. citizen Plaintiffs remain minors, they
have a fundamental right protected by both the First and Fifth Amendments to live with and be
raised by their parents. E.g., Moore v. City ofEast Cleveland, 431 U.S. 494, 499 (1977); Board
of Dtrs. v. Rotary Club, 481 U.S. 537, 545 (1987).

149. Third, the govemment’s decision to end the lawful immigration status of their
parents impinges upon the U.S. citizen Plaintiffs’ constitutionally-protected liberty interests
These U.S. citizen children have a legally cognizable interest in not being compelled to choose
between two alternatives when each option will deprive them of a substantial, constitutionally-
protected aspect of liberty, See United States v. Jackson, 390 U.S. 570 (1968); cf New York v.
United States, 505 U.S. 144, 176 (1992).

150. Fourth, if forcibly removed to Liberia with their parents, U.S. citizen Plaintiffs
will be forced to give up their U.S. citizenship because Liberia does not recognize dual
citizenship, U.S. citizen Plaintiffs were born in the United States and have an absolute and
fundamental right to their citizenship under the Fifth and Fourteenth Amendments.

151. In abridging these fundamental constitutional rights, Defendants have articulated
no substantial govemmental interest and have failed to tailor their action to promote any

legitimate interest they may have. Nowhere in the memorandum announcing the termination of

37

 

Case 1:19-cv-10432 Document 1 Filed 03/08/19 Page 39 of 40

DED have Defendants identified any risk to the interests of the United States that would f:`ollow
from allowing the school-aged U.S. citizen children to remain in the United States with their
DED holder parents until the children reach the age of majority.

152. Plaintiffs suffer irreparable injury resulting from the termination of the DED
designations

COUNT 4
Declaratory Judgment 28 U.S.C. § 2201
Against All Defendants by All Plaintiffs

153. Plaintiffs incorporate by reference all allegations as stated above.

154. For the reasons stated above, Defendants violated the U.S. Constitution and other
laws

155. Plaintiffs seek a declaration to that effect.

156. Defendants’ illegal actions have injured and will continue to injure Plaintiffs and
those similarly situated by subjecting them to unlawful discrimination on the basis of their race,
ethnicity and/or national origin. This includes dignitary harms that attach to unlawful
discrimination

157. Plaintiffs will be imminently subjected to the harms and indignities inherent in
immigration detention and removal.

PRAYER FOR RELIEF

Plaintiffs respectfully request that the Court grant the following relief:

1. Declaring that Defendant Trump’s actions to terminate DED for Liberians in the United

States violate the Fifth Amendment of the U.S. Constitution and are, therefore, void and

without legal force or effect.

38

 

Case 1:19-cv-10432 Document 1 Filed 03/08/19 Page 40 of 40

2. Enjoining and restraining all Defendants, their agents, servants employees, attomeys,

and all persons in active concert with them from implementing or enforcing the

termination of the DED program for Liberians, and from taking any further action to

terminate DED for Liberians in violation of the U.S. Constitution or other applicable

laws

3. Awarding Plaintiffs reasonable attorneys’ fees and the cost of maintaining this action

such as court costs, expert fees, and other expenses

4. All other necessary and appropriate relief thatjustice may require.

Dated: March 8, 2019

Respectfully submitted,

/s/ Oren Nimni
Oren Nimni (BBO #691821)
Oren Sellstrom (BBO# 569045)
Ivan Espinoza-Madrigal (pro hac vice forthcoming)
LAWYERS FOR CIVIL RIGHTS
61 Batterymarch Street, 5th Floor
Boston, Massachusetts 021 10
(617) 988-0624

lle on Greenbaum
Jon Greenbaum (pro hac vice forthcoming)
Dorian L. Spence (pro hac vice forthcoming)
Maryum Jordan (pro hac vice forthcoming)
LAWYERS COMMITTEE FOR CIVIL RIGI-ITS
UNDER LAW
1500 K St. NW, Suite 900
Washington, DC 20005
(202) 662-8600

39

 

